      0:20-cv-02602-PJG         Date Filed 08/26/21       Entry Number 30       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Mary Poteat,                                     )             C/A No. 0:20-2602-PJG
                                                 )
                              Plaintiff,         )
                                                 )                     ORDER
       v.                                        )
                                                 )
Kilolo Kijakazi, Acting Commissioner of the      )
Social Security Administration, 1                )
                                                 )
                              Defendant.         )
                                                 )

       This matter is before the court on Plaintiff’s motion for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”). (ECF No. 27); see 28 U.S.C. § 2412. Plaintiff seeks an

award of attorney’s fees in the amount of $3,613.20. The motion was accompanied by a statement

of hours and expenses by Plaintiff’s attorney which supports the motion. Defendant filed a

response indicating that she does not object to the amount requested by Plaintiff. (ECF No. 28.)

       The court has reviewed the motion, as well as the supporting underlying documentation,

and finds that the total fee request, hours expended, and hourly rates are reasonable and authorized

under applicable law. See Grisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).

       Accordingly, it is

       ORDERED that Plaintiff’s request for attorney’s fees pursuant to the EAJA be granted in

the amount of $3,613.20. EAJA fees awarded by this court belong to Plaintiff and are subject to

offset under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event

Plaintiff has no present debt subject to offset and Plaintiff has executed a proper assignment to

Plaintiff’s counsel, Defendant is directed to make the payment due to Plaintiff’s counsel. If



       1
        Pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi is substituted as the
named defendant because she recently became the Acting Commissioner of Social Security.
                                            Page 1 of 2
      0:20-cv-02602-PJG         Date Filed 08/26/21     Entry Number 30      Page 2 of 2




Plaintiff has no debt subject to offset and no proper assignment has been made by Plaintiff to

counsel, Defendant is directed to make the check due pursuant to this Order payable to Plaintiff

and delivered to Plaintiff’s counsel.

       IT IS SO ORDERED.



                                            __________________________________________
August 26, 2021                             Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE




                                          Page 2 of 2
